Citation Nr: 0633294	
Decision Date: 10/27/06    Archive Date: 11/14/06

DOCKET NO.  04-22 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.  

2.  Entitlement to service connection for a skin disorder, to 
include jungle rot and a chronic skin disease of the right 
face and orbital area.  

3.  Entitlement to service connection for a back disorder, to 
include as a result of an inservice kidney biopsy.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from June 1960 to March 
1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Buffalo, New York.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

It is contended by the veteran that service connection is 
warranted for a right knee disorder, a skin disorder, 
classified as jungle rot or as a skin disorder of the right 
face and orbital area, and for a back disorder, either as 
incurred during service or as a result of an inservice kidney 
biopsy.  The Board finds the veteran's assertions are 
credible, but also notes that no VA examiner has addressed 
the medical questions regarding the claims on appeal.  The 
veteran should therefore be scheduled for VA examinations to 
include opinions as to the etiology of current right knee, 
skin, or back conditions.  



Background

Review of the service medical records (SMRs) reflects that 
right knee scars were noted upon service entrance.  During 
service in 1961, the veteran was treated for collateral 
ligament injury to the right knee after injuring it when 
playing softball.  The contusion on the lateral aspect of the 
knee precluded casting.  He underwent whirlpool treatment, 
range of motion exercises, and cautious progressive 
resistance exercises.  He was on crutches and was advised to 
not put weight on the right leg.  X-rays indicated a number 
of dense objects lying behind the condyles which represented 
artifact.  There was no definitive fracture of the visualized 
bones.  The knee abrasion healed, and a case was applied in 
July 1961.  Later that month, the cast was removed, and the 
veteran was returned to physical therapy.  Subsequent SMRs 
are negative for additional right knee problems.  When being 
seen in late 1961 for another condition, the veteran related 
that in addition to the right knee problems he incurred 
earlier that year, he had injured his knee prior to service 
in 1955.  

Post service records include numerous evaluations for reserve 
duty on which no right knee complaints were noted.  However, 
post service treatment records do reflect additional right 
knee complaints over the years, to include in 1972, 1992, 
1999, 2001, 2002, and 2003.  The veteran reported in 1999 and 
2002 that he had right knee problems ever since injuring his 
knee during service.  Degenerative changes in the right knee 
were seen on X-ray in 1999.  At a recent personal hearing, he 
related two inservice injuries to the right knee, and said 
that he had always had to limited activity due to pain and 
swelling of the knee.  

Regarding the veteran's claim for service connection for a 
skin disorder, he has alternately claimed that he incurred 
jungle rot during service for which he was told to take cod 
liver oil by an inservice physician.  (See the veteran's 
February 2001 statement.)  In subsequently submitted 
statements, he has claimed that he suffered 


powder burns to the right side of the face and orbital area 
during service, and that he now has recurring skin problems 
in this area.  The Board's review of the SMRs does not show 
this injury, but the veteran has consistently alleged that 
this injury occurred during service.  At his personal hearing 
in 2003, he acknowledged that he self-treated this injury 
during service.  It is his current claim, however, that he 
often has skin problems, to include in the right face and 
orbital area.  The Board's review of the post service record 
does show such complaints.  For example, post service records 
in the mid 1990s through the present day reflect treatment 
for skin problems, and the veteran has on more that one 
occasion reported red lesions in the right eye area (VA 
records dated in 2002 and 2003).  Private records in recent 
years show treatment for skin conditions, to include a groin 
rash and seborrhea.  

As for the veteran's claim for service connection for a back 
disorder, it is noted that review of the SMRs shows inservice 
back complaints in 1963 which were deemed to be associated 
with his glomerial nephritis condition.  He was seen again in 
1964 with back complaints.  His SMRs do show that he 
underwent a kidney biopsy.  Post service treatment records 
reflect additional reports of a back problem in 1971, the mid 
1990s, 2001, and 2003.  However, no chronic back disorder is 
indicated.  

As pointed out above, it is the Boards' determination that 
additional development is necessary as to the claims on 
appeal.  It is also noted that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  As these questions are involved in the 
present appeal, this case must be remanded for proper 


notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that informs the veteran that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded, and also includes an 
explanation as to the type of evidence that is needed to 
establish both a disability rating and an effective date.

In light of the foregoing, the case is REMANDED to the RO for 
the following:

Assistance by VA includes providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002 & Supp. 2005); 38 C.F.R. § 
3.159(c)(4) (2005).  When medical evidence is inadequate, VA 
must supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a notice letter 
which meets the requirements as outlined 
in Dingess v. Nicholson, supra.  

2.  Schedule the veteran for the 
appropriate VA examinations to determine 
the etiology of any right knee, skin, or 
back disorders found.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report that the claims 
file was in fact made available for 
review in conjunction with the 


examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

Based on the veteran's assertions, 
examination findings, historical records, 
and medical principles, the examining 
physicians should provide medical 
opinions, with full rationale, as to 
whether the veteran has a right knee 
disorder, a skin disorder, or a back 
disorder of service origin.  

3. After the foregoing, the RO should 
review the veteran's claims.  If the 
determination is adverse to the veteran, 
he and his representative should be 
provided an appropriate supplemental 
statement of the case (SSOC) and given an 
opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified.  The Board 
intimates no opinion, either factual or legal, as to the 
ultimate conclusion warranted in this case.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).  


